McKENNAN, Circuit Judge.
The language of the statute is plain: “All writs of execution” are to run and be executed all over the state, where it consists of more than one district “May” means at the plaintiff’s option. He has a right to concurrent execution all over the state. It is impossible to give the words of the statute effect unless every writ is allowed to run in all the districts in the same state. The formal direction to one marshal is of no consequence, since the same act of eongress which enlarges the territorial power of the writ enlarges the direction correspondingly.